IN THE UNITED STATES DISTRICT COURT

im

FOR THE DISTRICT OF ALASKA
UNITED STATES OF AMERICA,

)

)

Plaintiffs, )

Vs. )

6 )
RICHARD OTHELL VAUGHAN, )

)

)

)

 

Defendant.
8
9 Case No. 3:19-cr-00120-SLG-DMS-|
NOTICE OF ATTORNEY ABSENCE

 

COMES NOW the undersigned attorney for defendant, Richard Vaughan,
and gives notice that the undersigned attorney will be out of the State of Alaska from

November 18th through December 9th inclusive; and respectfully requests that

Telephone: (907) 276-2733

neither this court, nor opposing counsel, file any items or schedule any matters that

would require plaintiff's counsel to respond or appear during this time period.

P.O. Box 111312 © Anchorage, AK 99511-1312

=
fe
mal
—
s
x
2
a
S
a
°
QO
3B
-”
a
2
=
ht
&
<
6
Q
—
|
a
3
2
=
°
=
s
J
&
Q
Q
ue
Oo

17 DATED at Anchorage, Alaska on this 24th day of October, 2019.
18 Green Law Offices, LLC
Attorneys for Defendant Richard Vaughan.
19 By:/s/Harold Green, ABA#8206027
P.O. Box 111312
~ Anchorage, AK 99511-1312

1 . email: hwgreen@msn.com
" = (907) 276-2733
CERTIFICATE OF SERVICE:

On 10/24/19 a copy of this document was

 

3 served by electronic filing upon AUSA Kyle Reardon
222 W. 7th Ave,#9, Rm. 253, Anchorage, AK 99513
24 /s/Harold Green

 

 

Case 3:19-cr-00120-SLG-DMS Document 26 Filed 10/24/19 Page 1 of 1
